Citation Nr: 0312392	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for demyelinating 
polyneuropathy.

2.  Entitlement to service connection for chronic back 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002).

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 until March 
1977, and from February 1979 until October 1981.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
January 1996 rating decision of the Waco, Texas Regional 
Office (RO) that denied claims of service connection for 
demyelinating polyneuropathy, and a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
back disability secondary to a September 1990 lumbar puncture 
performed at the VA Medical Center in Alexandria, Louisiana.  
Thereafter, the veteran's claims file was transferred to the 
RO in New Orleans, Louisiana.  

Subsequent thereto, by a decision entered in August 1999, the 
Board denied the claims of entitlement to service connection 
for demyelinating polyneuropathy and entitlement to service 
connection for a back disorder under 38 U.S.C.A. § 1151.  The 
veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination.  
By Order dated in December 2000, the Court granted the joint 
motion, vacated the Board's August 1999 decision, and 
remanded the case to the Board for further action in 
accordance with the Order.  

Thereafter, the case was remanded by a decision of the Board 
dated in September 2001 for additional development.  The case 
has since been returned to the Board for appropriate 
disposition.  The veteran was afforded a personal hearings on 
appeal at the RO in September 1996, and a videoconference 
hearing before a Member of the Board sitting at Washington, 
DC in June 1999; the transcripts of which are of record.  

During the pendency of the appeal, the issue of service 
connection for peripheral neuropathy was developed for 
appellate review and is also before the Board for 
adjudication at this time.  


REMAND

The Board observes in this instance that in the veteran's 
application for VA benefits received in October 1990, he 
indicated that he was treated for a spinal disorder by 
Herbert Nesom, Jr., 400 East Sixth Avenue, Oakdale, Louisiana 
during the period around June 1990.  It is noted that there 
are no records from Dr. Nesom in the claims folder.  As well, 
the claims folder is devoid of any medical records prior to 
October 1990.  The Board notes that the veteran was afforded 
a personal hearing in October 1992 pursuant to a claim not 
pertinent to this appeal, and indicated that he had obtained 
prior medical treatment for various disabilities.  The Board 
thus finds that the appellant should be requested to identify 
all providers of treatment after service, to include Dr. 
Nesom, and that all such records should be requested and 
secured.  

Additionally, the record reflects that when this case was 
previously remanded in September 2001, it was noted that the 
appellant was in receipt of Social Security benefits.  It was 
requested that such records be obtained.  However, it is not 
shown that the Social Security documentation has been 
received to date.  

As well, a review of the record discloses that on VA joints 
examination dated in September 2002, the examiner provided a 
conclusory medical opinion that supported a relationship 
between Agent Orange exposure and the veteran's peripheral 
neuropathy.  When subsequently examined by a VA neurologic 
examiner in October 2002, no opinion was rendered in this 
regard.  The Board points out that the veteran is not 
presumed to have been exposed to Agent Orange as no service 
in the Republic of Vietnam is documented in the record, nor 
is there evidence of exposure to Agent Orange under other 
conditions.  Moreover, the record indicates that peripheral 
neuropathy may be a symptom or effect of demyelinating 
neuropathy.  The Board thus finds that further review of the 
evidence and opinion by a board-certified specialist is 
clinically indicated.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
him for any and all disabilities during 
the period from 1981 to 1991, to 
include Dr. Herbert Nesom, Jr., 400 
East Sixth Avenue, Oakdale, Louisiana.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies.

2.  All of the veteran's medical 
records from the VA Medical Centers in 
Alexandria and Shreveport, Louisiana 
dating from 1981 to October 1990, and 
from March 2002 to present should be 
requested and associated with the 
claims folder.  

3.  The RO should contact the Social 
Security Administration and request all 
documentation pertaining to the 
appellant's claim for benefits.

4.  After all available records and/or 
responses from the above have been 
received, the veteran should be scheduled 
for examination by a board-certified 
neurologist who has not seen him 
previously.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the physician designated 
to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's medical 
history, current complaints, and other 
assertions, etc.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail and clinically correlated to 
specific diagnoses.  Based upon review of 
the evidence and physical examination, 
the examiner should render an opinion as 
to 1) the date of onset and the etiology 
of demyelinating polyneuropathy, 
peripheral neuropathy, and any current 
back disorder (In this regard, the 
examiner should be made aware that the 
veteran did not have service in Vietnam 
and is not presumed to have been exposed 
to Agent Orange or any other herbicidal 
agent.), and 2) whether or not 
demyelinating polyneuropathy, peripheral 
neuropathy, and any current back disorder 
had its onset in or is otherwise related 
to the veteran's military service, and 3) 
whether the veteran's back disorder is 
more likely than not traceable to or was 
aggravated by a spinal tap he underwent 
while hospitalized at the VA in September 
1990.  If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed and conclusions reached, should 
be set forth in a printed typewritten 
report.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

6.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

8.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issues of service 
connection for demyelinating neuropathy, 
a chronic back disability under 
38 U.S.C.A. § 1151 and peripheral 
neuropathy.  If the benefits sought on 
appeal are not granted, the appellant 
and his agent should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
should be returned to the Board for 
further appellate consideration.  .

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



